Exhibit 99.1 Contact: Susan Spivak Bernstein Senior Vice President, Investor Relations ARGO GROUP REPORTS FOURTH QUARTER OPERATING INCOME OF $25.8 MILLION OR $0.90 PER DILUTED SHARE HAMILTON, Bermuda (Feb. 8, 2016) – Argo Group International Holdings, Ltd. (NASDAQ: AGII) today announced financial results for the three months and year ended Dec. 31, 2015. "This concludes a record year of underwriting income for Argo Group." said CEO Mark E. Watson III."We continue to benefit from initiatives aimed at improving underwriting and simplifying business processes.For 2016, we will drive growth through innovation in products and distribution in our selected customer niches.” HIGHLIGHTS FOR THE YEAR ENDED DEC. 31, 2015: ● Gross written premiums were up 5.6% to $2.012 billion from $1.905 billion in 2014. ● After-tax operating income was $105.7 million or $3.70 per diluted share, compared to $94.1 million or $3.22 per diluted share in 2014. ● Net income was $163.2 million or $5.72 per diluted share, compared to $183.2 million or $6.27 per diluted share in 2014. ● Pre-tax underwriting income increased 28.5% to $66.2 million in 2015 from $51.5 million in 2014. ● The combined ratio was 95.2% compared to 96.2% in 2014.The loss and expense ratios in 2015 were 55.8% and 39.4%, respectively compared to 55.9% and 40.3% in 2014. ● Net favorable prior-year reserve development was $32.4 million (benefiting the combined ratio by 2.4 points), compared with $37.7 million (benefiting the combined ratio by 2.8 points) in 2014. ● Estimated pre-tax catastrophe losses were $23.7 million or 1.8 points on the combined ratio, compared to $17.7 million or 1.4 points on the combined ratio in 2014. ● The loss ratio excluding catastrophes and reserve development was 56.4% in 2015, compared to 57.3% in 2014. - more - Argo House T 110 Pitts Bay Road
